In a proceeding to review a determination of the State Rent Administrator, which *942denied a protest and affirmed an order of a local rent administrator, the appeal is from an order of the Special Term denying the petition and dismissing the proceeding. The order of the local rent administrator revoked a prior order fixing the maximum rent of a housing accommodation at $157.37 as provided in a, lease dated October 27, 1953 for the period from November 1, 1955 to October 31, 1957 and re-established the maximum rent at $136.85 as provided in a lease dated October 27, 1953 between the same parties for the same housing accommodation for the period from November 1, 1953 to October 31, 1955. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Murphy, Ughetta, Hallman and Kleinfeld, JJ.